Title: To James Madison from Daniel Brent, 31 August 1802
From: Brent, Daniel
To: Madison, James


Dear Sir
Washington, August 31st 1802.
Your letter of the 27th Inst. was duly received by me, with the draft of the Treasurer on the Cashier of the Bank of the United States and a letter to Mr Simpson, directing him what to do with the proceeds of this draft, and I have accordingly sent on the letter and dft.
You will have been informed that the letter and Gun Carriages intended for the Emperor of Morocco are witheld. I have accordingly added short postcrips to the letters for Mr Simpson and Mr Cathcart, explaining the Circumstance. No Official account of the recall of Mr Simpson is reced., and the truth of the report on this subject is not at all relied upon. You will see, by an Article in the National Intelligencer of yesterday, that the account communicated in Mr Gavino’s letter of June 29th, Concerning the capture of the Rose by Pirates, is untrue; as that vessel has actually arrived at Martin[i]que, whither the account states she was bound. Nothing further is known about the rencountre which the Boston is said to have had with the Tunisian vessels. But it would seem, from the silence of your own and Mr Smith’s Mediterranean letters to the 29th June, nine days after the date of the private ones from the same quarter which brought the account of this affair—and from Mr Eaton’s not mentioning a word about it, in his letter of May 25th, herewith sent—that the Report is entirely groundless. I received the Copy of Mr Smith’s instructions to Commodore Morris just as I was about to close the last letter which I had the honor of writing to you, and had not time then to read them. But it does not appear to me now, since I have seen and read the original at the Navy office, that these instructions contain such precise orders about the 30.000 Dollars as your letter of June 29th to Mr Smith requested, and as I counted upon from other Circumstances. I have suggested to Mr Smith the propriety of his giving further instructions conforming with your wishes to have the money returned to the US in the event of its not being recd. at Algiers, but he does not think that it would be proper for him to do so, and of course declines it. It remains for you, therefore, under a view of all the Circumstances of the case, to give such further directions as you shall think proper. The New York has just got out of the Eastern Branch, and it is said that she be at least a fortnight at Norfolk before she gets to Sea. The letter from Mr Cathalan enclosing Mr Eaton’s was forwarded on the 18th June; by our Consul at Bordeaux. I have the Honor to be, with great Respect & sincere esteem, Sir, Your Obedt & faithful servt.
Danl Brent.
I send to the President a Copy of Mr Eaton & an Extract from Mr Cathalan’s letters.
 

   
   RC (DLC). Docketed by JM.



   
   Letter not found.


